Mr. Justice Wilkin delivered the opinion of the Court: This was a motion in the circuit court of Cook county to set aside a sheriff’s sale on execution. The sole ground of the motion was, that the notice of the sale was published in the National Corporation Reporter, the contention being, that that publication is not a public newspaper, within the meaning of section 13, chapter 77, of the Revised Statutes, which provides that sheriffs’ sales of real estate shall be published in a public newspaper printed and published in the county of the proposed sale. The motion was overruled by the circuit court, and on writ of error to that court from the Appellate ■Court for the First District the judgment was affirmed. We must presume the Appellate Court found the facts of the case in favor of the conclusion of the court below, whose judgment it affirmed. There is nothing, therefore, in this record from which we can say, as a matter of law, that the National Corporation Reporter is not a Secular newspaper of general circulation printed and published in the county where the sale in question was made. There is nothing before us to distinguish this paper from the Chicago Legal News or the Chicago Daily Law Bulletin as being a public newspaper within the meaning of the statute. On the authority of the cases of Kerr et al. v. Hitt, 75 Ill. 51, and Railton v. Lauder, 126 id. 219, the judgment of the Appellate Court is right. There is no force in the objection that the paper is published by a corporation. Proof of publication may be made by the ■authorized agent of the publisher, as well as by the publisher. (Rev. Stat. sec. 1, chap. 100.) A corporation may certainly have an authorized agent as well as an individual or co-partnership. Judgment affirmed.